In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County, entered February 6, 1987, as, upon reargument and renewal, adhered to its original determination in an order dated January 2, 1987, granting the defendant’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Ruskin in the Supreme Court, Westchester County. Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.